—Order, Supreme Court, Bronx County (Jerry Crispino, J.), entered December 16,1998, which denied defendants’ motion to dismiss the complaint as time-barred, unanimously affirmed, with costs.
Defendants’ motion to dismiss was properly denied on the ground that plaintiff commenced this action sounding in breach of contract within the applicable six-year statutory period. Defendant insurance brokers and agents are not professionals and, accordingly, the three-year Statute of Limitations for malpractice (CPLR 214 [6]) is not applicable as a bar to plaintiff’s action (see, Santiago v 1370 Broadway Assocs., 264 AD2d 624). Concur — Nardelli, J. P., Williams, Mazzarelli, Wallach and Lerner, JJ.